1                       IN THE UNITED STATES BANKRUPTCY COURT FOR
                                  THE DISTRICT OF PUERTO RICO
2

3
     IN RE:                                     CASE NO. 12-07047-ESL7
4    INDRESCOM SECURITY TECHNOLOGY INC          Chapter 7

5
                    Debtor(s)                   ADVERSARY NUMBER: 14-00209-ESL
6
     NOREEN WISCOVITCH RENTAS
7                  Plaintiff(s)
     JOSE A RODRIGUEZ GOMEZ
8

9
                   Defendant(s)                     FILED & ENTERED ON APR/24/2019
10

11                                          ORDER

12         Plaintiff’s Motion for Voluntary Dismissal (docket #48) is hereby

13   granted. Judgment will be entered dismissing the instant adversary

14   proceeding.

15         IT IS SO ORDERED.

16         In San Juan, Puerto Rico, this 24 day of April, 2019.

17

18

19

20

21

22

23

24

25

26

27

28

29

30

31

32
